Citation Nr: 1518044	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  04-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for cervical spondylosis.  

2.  Entitlement to service connection for cervical spondylosis.  

3.  Entitlement to a compensable initial disability rating for headaches.  

4.  Entitlement to a schedular total disability rating based on individual unemployability due to service connected disabilities (TDIU) for the period beginning on July 1, 2009.  

5.  Entitlement to an extraschedular TDIU for the period prior to July 1, 2009.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from January to July 1994 and had a period of active military service as a member of the National Guard during December 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2004 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The TDIU issue derives from a January 2004 rating decision in which the RO adjudicated the rating assigned for a service-connected lumbar spine disorder and bilateral radiculopathy.  The headaches and cervical spine issues are on appeal from the January 2014 decision.

This is the first instance in which this case has been before the undersigned. 

In November 2010, the Board determined that entitlement to a TDIU was raised by the record in the context of the lumbar spine and radiculopathy claim appeal and remanded the TDIU issue to the Agency of Original Jurisdiction (AOJ) for additional development, including to provide a VA examination, and adjudication.  

Following completion of the November 2010 Remand directives, the case was returned to the Board and the Board adjudicated the TDIU issue as well as the lumbar spine rating issue in an April 2012 decision.  

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2012, the Court granted a joint motion for remand (JMR1) of the Veteran and the Secretary of Veterans Affairs, vacated the April 2012 decision, and remanded the case to the Board for action consistent with the terms of JMR1.  

With regard to the TDIU issue, the Parties agreed that the Board should provide additional reasons and bases and further discussion of the evidence.  

The Board remanded the TDIU claim to the AOJ in December 2012 for additional development.  In July 2013, the Board issued a Remand identifying recently raised claims of entitlement to service connection for headache and cervical spine disabilities, directing the AOJ to adjudicate these and to readjudicate the TDIU claim as it was inextricably intertwined with these service connection claims.  The AOJ transferred the TDIU issue back to the Board without adjudicating the headache and cervical spine disability claims.  

Although the July 2013 remand was for the purpose of considering whether the then pending claims of entitlement to service connection for headaches and a cervical spine disability might support entitlement to a TDIU if the claims were granted, the Veteran expressed his desire in an October 2013 statement that VA proceed immediately with a decision on his TDIU claim.  

In light of the Veteran's written request, the Board therefore issued a decision in December 2013, in which it denied the appeal as to TDIU.  

The Veteran appealed that December 2013 Board decision to the Court.  In October 2014, the Court granted a joint motion for remand (JMR2) of the Parties, vacated the Board's December 2013 decision, and remanded the TDIU issue for action consistent with the terms of JMR2, nothwithstanding the written request of the Veteran himself. 

In JMR2, the Parties acknowledged that the Board had determined that the Veteran expressed a desire "that VA proceed immediately with a decision on his TDIU claim" in an October 2013 statement, notwithstanding a July 2013 Board remand for the purpose of considering whether pending service connection claims not yet adjudicated by RO might support entitlement to a TDIU if the claims were granted.  The Parties agreed that the Board failed to provide an adequate statement of reasons or bases for this determination, notwithstanding the reasons and bases it had provided.

The Parties stated that the October 2013 submission addressed to the AOJ simply asked VA to decide his case in process for several months.  The Parties agreed that the Veteran had several other cases pending at that time and that he did not identify any particular claim or issue.  The Parties found it unclear how the Board had determined that the Veteran expressed a desire for VA to proceed immediately with a decision on the TDIU, notwithstanding the evident statement of the Veteran himself and the fact that the Board has the clear authority under the law to make such factual determinations in light of the Veteran's own request that his case not be delayed once again.

In this regard, the Board apologies to the Veteran for the delays in the adjudication of his case. 

The Parties stated that because the Board did not adequately explain this finding, or its finding that the Veteran was not prejudiced by the adjudication of the issue.  

In any event, that term of JMR2 is now rendered moot because the AOJ adjudicated the service connection claims that were pending at that time.  In the January 2014 rating decision the AOJ granted service connection for headaches for which it assigned a noncompensable rating.  It also reopened and then denied a claim of entitlement to service connection for cervical spondylosis.  The Veteran appealed the cervical spine service connection determination and the determination as to the initial rating for headaches.  

In his substantive appeal, received at the AOJ in November 2014, the Veteran stated, "[i]n reply to your letter of 11-14-14 please forward claims to BVA."   The only letter sent to the Veteran on that date was the one accompanying the Statement of the Case that addressed the denial of service connection for a cervical spine disability and the initial rating for headaches.  

As the Veteran has perfected his appeal, and the Veteran has expressly identified that he wants the Board to address his appeal of those determinations by the AOJ, the Board addresses them in this decision.  There are now no pending claims of entitlement to service connection unaddressed by the AOJ.  As such there is no reason to delay adjudication of the TDIU issue, once again. 

The Parties also agreed Board failed to provide an adequate statement of reasons or based for its determination that the Veteran did not meet the combined disability threshold for consideration of a schedular TDIU, under 38 C.F.R. § 4.16(a) (as opposed to an extraschedular TDIU, under 38 C.F.R. § 4.16(b).  The Parties noted the increase in the disability ratings for radiculopathy, effective in July 2009.  In the instant decision, the Board addresses the schedular TDIU requirements and finds that the Veteran has met those requirements as of July 1, 2009.  

Finally, the Parties agreed that the Board had not provided adequate reasons and bases for its discussion of the evidence.  In the instant decision, the Board provides adequate reasons and bases and ultimately finds that the preponderance of evidence shows that the Veteran has been unable to secure and follow a substantially gainful occupation during the time frame for which it has jurisdiction to grant a TDIU.  It remands the issue of entitlement to an extraschedular TDIU for referral to the Director, Compensation and Pension Service, for the period prior to July 1, 2009.

The issue of entitlement to an extraschedular total disability rating based on individual unemployability due to service connected disabilities (TDIU) for the period prior to July 1, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO denied service connection for cervical spondylosis in an unappealed December 2011 rating decision; new and material evidence was not received within one year of when VA notified the Veteran of that decision and of his procedural and appellate rights.  

2.  Evidence received since the December 2011 rating decision that denied service connection for cervical spondylosis is not duplicative or cumulative of evidence then of record and relates to an unestablished fact necessary to substantiate the claim.  

3.  The Veteran's cervical spondylosis is due to an in-service injury.  

4.  The Veterans headaches have not resulted in any prostrating attacks.   

5.  The Veteran's service connected disabilities have rendered him unable to secure and follow a substantially gainful occupation since July 1, 2009.  


CONCLUSIONS OF LAW

1.  The December 2011 rating decision, in which the RO denied service connection for cervical spondylosis disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  The criteria for reopening a claim of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for service connection for cervical spondylosis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  The criteria for a compensable disability rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2014).  

5.  The criteria for a TDIU have been met for the period beginning on July 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16(a) (2014).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Cervical Spine

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In July 2009, the RO received a statement from the Veteran in which he referred to an enclosed medical certificate from Dr. Ortiz.  The Veteran stated that based on that certificate he was seeking service connection his back, cervical spine, hips, knees, and ankles, with neuropathy and radiculopathy and also for n/p (neurophychiatry??) and a TDIU.  

The document from Dr. Ortiz is a one page letter dated in June 2009.  It provides the following opinion:  "[The Veteran] while on active duty presented injury to his back when he fell while working.  He started to fell back pain since then with subsequent neck, knees, and right shoulder problem."  After describing his various limitations due to these conditions, Dr. Ortiz stated "[a]fter evaluation of records it is more probable than not, that is back, knees, neck and shoulder problems are service connected secondary to his fall."

VA provided an examination of the Veteran's cervical spine in October 2011.  Diagnosis was cervical spondylosis with a date in 2005.  In a history section of the report, it is stated that the Veteran reported that he fell while working on a mission in Guatemala and since the fall has had low back, neck, bilateral shoulder, and bilateral knee pain.  The examiner stated that the cervical spine condition was less likely than not due to service, explaining that review of the claims file revealed no complaint of neck pain, including during the year after returning from Guatemala.  

The RO denied service connection for a cervical spine disorder in a December 2011 rating decision and the following month notified the Veteran of that decision and of his procedural and appellate rights.  The notice letter states that the RO had no indication that the Veteran had appointed a representative so no representative was notified of the decision.  The claims file includes a VA Form 21-22 in which the Veteran appointed the P.R.P.A.V.A. as his representative in August 2003.  It is here noted that the date annotated in the Veterans Benefits Management System (VBMS), the system that stores the electronic version of the claims file, lists the form as received in August 2011.  This is incorrect.  The date stamped on the form as received at the AOJ is in August 2003.  In an "SSOC Notice Response" received by VA in October 2010 and labeled in VBMS as "Hearing Request", the Veteran revoked that appointment.  

No notice of disagreement or new and material evidence was received within one year of the letter notifying the Veteran of the December 2011 decision.  The decision therefore became final.  See 38 U.S.C.A. § 7105(c), 38 C.F.R. §§ 20.1103, 3.156(b).  

Once an RO decision denying service connection becomes final the claim may not thereafter be reopened unless new and material evidence is received.  38 U.S.C.A. § 5108. 38 C.F.R. § 3.156(a).  

Of record is a March 2013 letter, in which Dr. Ortiz stated that the Veteran was in a car accident while on active duty in December 1979 and his head struck part of the car.  She reported that he spent time at a VA hospital after previously being evaluated at two different hospitals.  She stated that he was presenting with neck pain and severe headaches when admitted.  Dr. Ortiz stated that it is common to have an injury to the neck in this type of accident and opined that his neck problem was due to the accident.  She opined that "it is at least as likely as not that his headache and neck problem is service connected secondary to his vehicle accident while at service."  

Unless patently incredible, VA must accept evidence as credible for the purposes of determining whether the claim may be reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994).  As this evidence is not patently incredible, is related to a previously unestablished fact necessary to substantiate his claim of entitlement to service connection for a cervical spine disorder, and was not of record at the time of the previous denial, it is new and material evidence sufficient to reopen the claim.  Now the Board turns to the merits of the claim.  

Added to the record since the RO previously denied this claim are numerous records documenting treatment for injuries sustained by the Veteran in a December 1979 automobile accident.  Private hospital records document that the Veteran sustained head trauma in a car accident in December 1979.  In a report section labeled "history of present illnesses" it is stated that the Veteran was involved in a car accident while on active duty in the National Guard and sustained trauma to his head, both legs, and chest.  His injuries included multiple contusions and lacerations including a hematoma in the front of his head, a deep laceration in the occipital region, and pain in the nasal area.  He was admitted a few days later at a different private hospital.  Impression was that he had suffered a brain concussion.  Also associated with the claims file are records showing that he was treated at a VA hospital for two days in January 1980 with a final diagnosis of post traumatic headache.  

VA provided examinations and obtained medical opinions in January 2014 as to both a headache disability and the cervical spine disability.  Different examiners provided opinions as to a headache disability and a cervical spine disability.  The opinion with regard to the headache disability agreed with the opinion of Dr. Ortiz.  The opinion with regard to the cervical spine disability was not based on the December 1979 accident.  Rather, it misidentified the accident as occurring in 1989, made no additional comment about the accident, and provided an opinion only as to whether the Veteran's diagnosed cervical spondylosis was related to his injury sustained in 1994 when he fell off of a construction vehicle during active duty and injured his lumbar spine.  For the headache disability, the opinion was that it was related to his in-service injuries sustained in the December 1979 car accident.  The RO granted service connection for that disability and therefore the Board concludes that it has already been determined that the Veteran was on active military service at the time of the December 1979 accident.  

The Board affords more probative weight to the positive opinion of Dr. Ortiz than to the negative VA opinion with regard to whether the Veteran's cervical spondylosis was caused by his active service.  This is because the opinion of Dr. Ortiz was based on more accurate and relevant facts than the VA opinion.  The Veteran currently has cervical spondylosis, the evidence shows that he sustained an injury during active service, and the most probative evidence indicates that there is a nexus between his cervical spondylosis and his in-service injury.  As all three elements of service connection are met, the appeal as to the issue of entitlement to service connection for cervical spondylosis must be granted.  

Initial Rating - Headaches

Service connection was established for tension headaches, claimed as post traumatic headaches, in a January 2014 rating decision and the RO assigned a noncompensable disability rating effective in March 2015, the date of grant of service connection.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings represent the average impairment in earning capacity resulting from diseases and injuries encountered as a result of or incident to miliary service.  38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The RO rated the headaches under the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches, and the Board finds no other appropriate criteria for rating the disability.  

Under those criteria, a 50 percent rating is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Id.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  Id.  Headaches with less frequent attacks warrant a noncompensable rating.  Id.  

The most probative evidence of the severity of the Veteran's headaches is found in the report of a January 2014 VA examination.  The examiner indicated review of the Veteran's claims file.  The examiner documented a history obtained by the Veteran.  This was that the Veteran has had headaches off and on since his in-service 1979 car accident.  He reported weekly episodes of headaches without other associated symptoms and he did not have characteristic prostrating attacks of migraine or non-migraine headaches.  The examiner indicated that the Veteran's headaches do not impact on his ability to work.  

VA treatment records do not show that his headaches resulted in prostrating attacks at any time.  Indeed, there is no mention of his headaches in VA treatment records or in the treatment records that the Veteran has submitted for any period of time after that contemporaneous to his 1979 accident.  In her March 2013 letter, Dr. Ortiz stated that the Veteran has frequent episodes of headaches that are oppressive in type and more noticeable at the frontal and occipital area.  She stated that he had these headaches once or twice per week.  The report of oppressive headaches is not equivalent to a report of prostrating headaches.  

Historically, the Veteran does not mention headaches of a prostrating nature, irrespective of his use or non-use of the word "prostrating."  Records associated with his claim for disability benefits administered by the Social Security Administration (SSA) do not mention headaches.  A psychiatric medical report, with the last date of interview in August 2000, documents only that the Veteran had a herniated disc and arterial hypertension.  An August 2000 VA treatment record documents that the Veteran referred to an episode of high blood pressure and that at times he feels headache and blurred vision.  March 2001 VA treatment record document that the Veteran denied headaches.  These do not paint a disability picture of prostrating headaches.  

The most probative evidence of record regarding the severity of the Veteran's headaches is found in the January 2014 examination report.  That report shows that the Veteran does not have prostrating attacks.  The preponderance of evidence therefore shows that the Veteran's service connected headache disability has not approximated the criteria for a compensable schedular rating during any period on appeal.  

The Board has also considered whether referral for a rating outside of the rating schedule, an "extraschedular" rating is warranted but concludes that it is not.  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the AOJ must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran's headaches result in pain.  By definition of the word "headache" and from the rating schedule, this is the symptom that the rating schedule contemplates.  From the plain language of the disability and the schedular language, it is the prostrating nature of compensable headaches that meet the severity of disability for a compensable rating and the frequency that gives rise to ratings higher than 10 percent along with longer duration and even more severe - completely prostrating - features that allow for the highest rating.  The regular schedular criteria thus contemplate both the symptoms - pain - and the level of disability suffered by the Veteran - less than prostrating attacks.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Service connection has been established for a lumbar spine disability which includes radiculopathy of both lower extremities, and, as provided in the instant document, service connection will be established for cervical spondylosis.  There is no indication that these disabilities have a collective effect, acting with his headache disability, to make his disability picture an unusual or exceptional one.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

As the preponderance of evidence is against assigning a compensable rating for the Veteran's headaches for any period on appeal, and against referring the matter for extraschedular consideration, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

TDIU

The Veteran contends that his service-connected disabilities prevent him from engaging in substantially gainful employment and that therefore he is entitled to a total disability rating.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  38 C.F.R. §§ 3.341(a), 4.16(a).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

Service-connected L5-S1 bulging disc with desiccated disc and L1, L3 hemangiomas by MRI, lumbar paravertebral myositis, clinical bilateral L5-S1 radiculopathies has been rated as 40-percent disabling effective since June 12, 1995.  Radiculopathy of the right lower extremity associated with L5-S1 bulging disc with desiccated disc and L1, L3 hemangiomas by MRI, lumbar paravertebral myositis, clinical bilateral L5-S1 radiculopathies, was rated as 10 percent disabling from September 3, 2003 to July 1, 2009 and as 20 percent disabling from July 1, 2009.  Radiculopathy of the right lower extremity associated with L5-S1 bulging disc with desiccated disc and L1, L3 hemangiomas by MRI, lumbar paravertebral myositis, clinical bilateral L5-S1 radiculopathies, has been rated as 10 percent disabling from September 3, 2003 to July 1, 2009 and as 20 percent disabling from July 1, 2009.  

The Veteran's radiculopathy of each lower extremity are part of his lumbar spine disability and therefore are of the same etiology - a 1994 in-service accident that occurred when he fell from a construction vehicle.  These disabilities must therefore be considered one disability for the purposes of determining whether the percentage requirements of § 4.16(a) have been met.  

As of July 1, 2009, the Veteran's radiculopathy of each lower extremity and his lumbar spine disc disease combine to 60 percent.  For the period beginning on July 1, 2009, the Board has jurisdiction to grant a TDIU under 38 C.F.R. § 4.16(a).  

It does not have jurisdiction to grant a TDIU in the first instance for the period prior to July 1, 2009, because the Veteran does not meet the percentage requirements before that date.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Prior to July 1, 2009, the Veteran's radiculopathy of each lower extremity and his lumbar spine disc disease combine to 50 percent even when considering the bilateral factor.  See 38 C.F.R. § 4.25.  There were no other disabilities prior to July 1, 2009 that combined with this single disability, for TDIU purposes, to reach the 70 percent needed for schedular TDIU.  This period prior to July 1, 2009 has not been referred to the Director of Compensation and Pension Service for extraschedular consideration.  As such, the Board does not have jurisdiction to grant TDIU, under 38 C.F.R. § 4.16(b), prior to July 1, 2009.  See Wages v. McDonald, No. 13-2964, ---Vet. App. ----, 2015 WL 293616 (January 23, 2015) (explaining that "the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU").  

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); 38 C.F.R. §§ 3.341(a), 4.16(a).  VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91.  Thus, the criteria include a subjective standard.  VA's General Counsel further observed that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id.   

Importantly, requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See id.  Moreover, in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Court held that the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  At the same time, the mere fact that a claimant is unemployed or has difficulty obtaining employment is insufficient reason to find that he is unemployable.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment, as VA's rating schedule is already designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.; see also 38 C.F.R. §§ 4.1, 4.15.

Turning to the evidence, the Board need not address the effects of the Veteran's headaches and cervical spondylosis on his employability because it finds that his lumbar spine disability has rendered him unemployable since July 1, 2009.  It is noted that a good deal of this evidence is from prior to July 1, 2009, the date that the Board has jurisdiction to grant a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence does not show that the Veteran's lumbar spine disability has significantly lessened in severity since the earlier evidence.  Therefore, the dates of the evidence do not lessen its probative value as to the period beginning on July 1, 2009.  

While the Board must consider all relevant evidence of record, including medical opinions, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a) ; see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).   

Treatment records dated in February and March 1996 reflect findings that the Veteran's "lower back was progressive and totally incapacitating for all jobs" and that the Veteran was unable to do jobs that required standing, sitting, walking, bending, lifting, or repetitious motion.  Similarly, in a September/October 2000 treatment record, an orthopedic surgeon opined that the Veteran was unable to do any type of job that required lifting, carrying, prolonged standing or walking, bending, prolonged sitting, pushing, or pulling.  This is evidence favorable to a finding that the Veteran's lumbar spine disability renders him unemployable as to any job, sedentary or not.

A decision of an SSA Administrative Law Judge (ALJ) dated in April 1997 granted the Veteran disability insurance benefits retroactively effective from November 1994, so apparently as of when the Veteran last worked.  The Disability Determination and Transmittal form associated with that decision noted he was disabled solely due to a herniated L5-S1 disc and nerve root compression, so on account of one of his service-connected disabilities.  No secondary diagnosis was identified.  In the Evaluation of the Evidence section of that decision, the ALJ found that the Veteran "cannot perform his past relevant work as heavy equipment operator.  He can only perform a very narrow range of sedentary work."  

In the Findings section of that decision, the ALJ noted the Veteran's impairments, which were considered severe under the Social Security Act, as herniated L5-S1 disc with nerve root compression and neurological deficits, tendinitis of the shoulders, calcaneal spurs syndrome, and an anxiety disorder with depression complicated by physical limitations and constant pain.  

This evidence is favorable to a grant of a TDIU.  Its probative value is somewhat lessened due to consideration of other non-service connected conditions and because it states that the Veteran could engage in sedentary work, although of a very narrow range.  

Normal range of motion of the thoracolumbar spine is from 0 to 90 degrees of forward flexion, 0 to 30 degrees of extension, and 0 to 30 degrees of left lateral extension, right lateral extension, left lateral rotation, and right lateral rotation, respectively.  See 38 C.F.R. § 4.71a, Plate V.  

A July 2003 statement from the Veteran's private physician indicated the Veteran complained of constant stabbing pain in his lower back and radiating into his lower extremities, most severe to the left side down to his foot and toes.  He also complained of severe cramps in his left leg and toes and left leg numbness, weakness, and giving way.  He reported, as well, that his lower back frequently becomes locked and that his lower back and lower extremity symptoms become severely aggravated after 15 minutes of sitting or standing.  On objective physical examination, he appeared depressed, walked with the back bent in approximately 15 degrees of flexion, had to change positions frequently in his chair, and had to get up frequently and rub his lower spine to alleviate the tightness and pain.  

Examination of his lower spine revealed severe pain on palpation, severe muscle spasm, and the spine was locked at 15 degrees of flexion.  Motion was painful and restricted to 20 degrees flexion, zero degrees extension, and 10 degrees lateral bending to each side.  There was severe pain on palpation with a trigger point on the left side.  Examination of the lower extremities revealed positive straight leg raising at 15 on both sides and numbness in the legs, most severe the left, with decreased 2 point discrimination.  The deep tendon reflexes were absent at both knees and both ankles and the Veteran was unable to squat or kneel.  The diagnoses included herniated disc at L5-S1 with nerve roots compression and severe neurologic deficits in the lower back and lower extremities, as revealed by magnetic resonance imaging (MRI) of the lumbosacral spine and degenerative arthritis of the lumbosacral spine and discs, secondary to chronic discs injuries.  The private physician concluded that the Veteran's conditions are permanent and totally incapacitating for all types of work.  

In September 2003, the Veteran underwent a VA compensation examination.  He reported a constant on and off, moderate low back pain with radiation to the feet associated with occasional loss of strength with weakness as well as an occasional stabbing sensation.  Physical examination revealed that he had a normal lumbar spine, lower limb, posture and slow guarded gait.  Range of motion testing revealed forward flexion to 30 degrees, backward extension to 25 degrees, and lateral flexions and rotations to 20 degrees. The examiner noted painful motion on the last degree of the range of motion.  The examiner also noted the Veteran was additionally limited by pain, fatigue, weakness and lack of endurance following repetitive use and, during 7 to 8 percent of the year, has acute flare-ups of pain which have a major functional impact in which he cannot bath or dress and undress himself and has to be helped to get out of bed.  

This evidence is favorable to a grant of a TDIU.  It tends to show that the Veteran has a very minimal range of motion of his lumbar spine and that the disability at times renders him unable to function in any manner that would permit employment.  Although the 7 to 8 percent of the time that he is extremely disabled is not controlling as to whether he could engage in employment, even when he is not having an acute flare-up, such as during the September 2003 examination, his range of motion and effect of his lumbar spine disability on his gait, paints a disability picture inconsistent with any substantially gainful employment.  

VA outpatient treatment records, dated from April 2000 to March 2006, note the Veteran's complaints of low back pain.  

During a May 2006 VA compensation examination, the Veteran complained of low needle like back pain with radiation to his inguinal area down to his feet associated with numbness in his anterior thigh and cramps in his calves and thighs.  He said he needed his wife's help for bathing, toileting, and dressing.  He was able to walk unaided a few steps and had a slow, guarded gait.  Upon attempting to conduct range-of-motion testing, the examiner noted the Veteran was not doing any kind of movements, claiming severe pain.  The examiner was unable to state whether the Veteran was additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use of the thoracolumbar spine without resorting to speculation because the Veteran refused, claiming severe pain and that he could fall.  There was no muscle spasm or postural abnormality of the back or fixed deformities.  The examiner noted diminished pinprick sensation in the legs, not following any specific dermatomal pattern (nonradicular), and positive Lasegue's sign bilaterally.  There was no muscle atrophy of the lower extremities, normal muscle tone of the lower extremities, and muscle strength could not be reported due to poor muscular effort by the Veteran, again claiming pain.  Knee and ankle jerks were absent bilaterally.  

At an April 2007 VA examination, the Veteran complained of daily, constant, moderate low back pain with radiation down into his left leg.  He said his back condition was the same as it was during the prior May 2006 evaluation.  He also reported symptoms of numbness, paresthesias, dizziness, fatigue, decreased motion, and spasms.  He indicated that, during the past 12 months, he had experienced one episode of severe back pain for which he went to an orthopedic surgeon.  He was treated with injection and rest for several days. He was not specific in terms of the exact date of that episode.  Objective findings included bilateral spasm, guarding, pain with motion, tenderness, and weakness.  These symptoms were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  He was described as having an antalgic gait and lumbar lordosis.  There was no thoracolumbar spine ankylosis.  Range of motion testing revealed flexion of zero to 20 degrees active and passive with pain beginning at 15 degrees, extension of zero to 15 degrees active and passive with pain beginning at zero degrees, bilateral lateral flexion and bilateral lateral rotation of zero to 20 degrees active and zero to 30 degrees passive with pain beginning at 15 degrees.  Pain on repetitive use was noted on each range of motion, but there was no additional loss of motion on repetitive use of the joint.  

The April 2007 VA examiner also indicated that the Veteran's lumbar spine disorder and bilateral radiculopathy had significant effects on occupational activities, including with regard to mobility, carrying, reaching, and strength, and that these disorders prevented from engaging in chores, shopping, exercise, sports, recreation, and travel.

The 2006 and 2007 evidence must be read together, given that the Veteran reported during the 2007 examination that his back condition was the same as it was during the 2006 examination.  The Veteran's demonstrated behavior, pain on repetitive use, and the findings with regard to occupational activities make it highly unlikely that he could engage in any substantially gainful employment, sedentary or not, as all would require movement of his lumbar spine.  

At a September 2009 VA examination, the Veteran stated that he needed help in dressing his lower body.  The Veteran reported pain of an intensity of 8 out of 10 present up to 12 hours per day.  He also reported having 9 or 10 flare ups per week, lasting several hours each, aggravated by bending forward, lifting objects, or prolonged ambulation or standing.  The examiner stated that he had no additional functional impairment during flare-ups.  Also noted was the Veteran could walk 10 to 20 minutes and had a history of falls.  Range of motion testing revealed flexion of zero to 30 degrees with pain beginning at 20 degrees, extension of zero to 10 degrees with pain beginning at 10 degrees, bilateral lateral flexion and bilateral lateral rotation of zero to 10 degrees active, with pain beginning at 0 degrees.  The examiner opined that the Veteran had severe intensity of symptoms, limitation of motion and severe spasms. 

The September 2009 examination report tends to show that the Veteran could not engage in any substantially gainful employment.  

A July 2011 VA examination report reflects that the Veterans had a high school diploma and that his employment history consisted of occupations as a heavy machine operator and construction worker.  The examiner noted that the Veteran could not find work in either of these areas.  He was not able to climb a ladder or climb up into a bulldozer.  The examiner opined that the Veteran was not employable in his previous line of work due to his service-connected lumbar degenerative joint disease, lumbar disc bulging disc L5-S1 and bilateral L5-S1 foraminal stenosis, bilateral clinical L5 and S1 radiculopathy.  But this examiner added that the Veteran could still work in a sedentary type job, although he would need to be allowed to stretch his back muscles and stand for one or two minutes every half hour.  As to the type of job that the examiner thought the Veteran could work, he provided examples of a receptionist or clerk.  

The examiner also indicated that, as to the activities of daily living, due to his lumbar spine disability the Veteran needs assistance to dress and bathe, needs grab bars in the shower, uses a reached and sock aide, cannot do any household chores and needs assistance shaving.  

The examiner stated that the Veteran had weekly flare-ups that lasted from 1 to 2 days, precipitated by prolonged standing.  The examiner indicated that the Veteran was unable to walk more than a few yards.  He was found to have guarding on the left and right.  Active range of motion of the thoracolumbar spine was notably from 0 to 7 degrees of extension and 0 to 22 degrees of forward flexion with 0 to 20 degrees of lateral rotation and flexion in each direction.  

In a March 2013 supplemental opinion, the July 2011 VA examiner further explained that in finding the Veteran capable of sedentary employment, his educational and work background had been considered.  In this regard, the examiner found that because the Veteran had a high school diploma and thus would be able to read, write, and do at least simple arithmetic, he was qualified for and could perform administrative jobs as an office clerk or receptionist in which he greeted people, registered them, and oriented them to services provided.  The examiner also found that the Veteran could perform jobs as a cashier at a movie theater or cafeteria.  The examiner concluded that while employment options had been narrowed due to his physical limitations, he would still be able to perform these types of jobs within the restrictions imposed by his service-connected disabilities in light of his educational background.   

The Board takes a different view of the medical findings that did the examiner with regard to whether the Veteran could work in a sedentary job.  The findings as to the effects of his lumbar spine disability on his usual daily activities are not consistent with an ability to follow even a sedentary job.  As indicated by regulation and caselaw, the ultimate determination as to employability is an adjudicative one.  

Given the findings of the previous examinations, including the one in 2011, the Board finds that the Veteran's lumbar spine disability would prevent the Veteran from following a substantially gainful occupation of the type that the examiner described.  The reports as to his flare-ups and his inability to engage in many of the activities of daily living, such as showering without the help of grab rods and doing any household chores, are particularly probative as to the employment picture.  In short, if the Veteran could not do these tasks just described then it logically follows that he could not work as greeter, cashier, or office clerk, all of which would require the same level of function as the activities at home that he cannot perform

Accordingly, the preponderance of the evidence shows that the Veteran's 
service-connected lumbar spine and associated radiculopathy disability have rendered him unable to secure and follow a substantially gainful occupation during the entire time from July 1, 2009, forward.  Therefore his appeal must be granted as to a TDIU under 38 C.F.R. § 4.16(a) for the period beginning July 1, 2009.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (201).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2010 as to the TDIU issue and in May 2013 as to the headaches and cervical spondylosis issues.  The Veteran had a meaningful opportunity to participate in the processing of his claim following the November 2010 letter and the AOJ subsequently readjudicated the TDIU issue, thereby curing the timing error in the notice.  Although, the AOJ provided an incorrect reason for the previous denial of cervical spondylosis in the May 2013 letter, that error, and any other error in notice or assistance with regard to the cervical spondylosis issue is harmless error because the Board grants service connection for cervical spondylosis in the instant decision.  Finally, it is noted that the AOJ did not mention the headaches issue in the May 2013 letter.  However, the letter did include adequate notice as to how disability ratings are assigned.  Moreover, the AOJ granted the claim, which was one for service connection.  The claim was therefore more than substantiated and the fact that the letter did not specifically name "headaches" as a claim filed, is harmless error.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits SSA.  VA provided adequate examinations, as discussed in the sections of this decision addressing the TDIU and headaches ratings issues.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for cervical spondylosis is reopened.

Service connection for cervical spondylosis is granted.  

A compensable initial disability rating for headaches is denied.  

A TDIU is granted for the period beginning on July 1, 2009, subject to the laws and regulations for payment of monetary benefits.  


REMAND

Prior to July 1, 2009, the combined rating of the Veteran's service-connected disabilities was 50 percent and he did not have additional disabilities that combined to 70 percent or greater.  This does not meet the jurisdictional requirements of 38 C.F.R. § 4.16(a).  The Board does not have jurisdiction to grant TDIU in the first instance.  Therefore, a remand is necessary for the case to be referred to the Director, Compensation and Pension Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU for the period prior to July 1, 2009.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  

2.  If an extraschedular TDIU is not granted, provide the Veteran with a supplemental statement of the case and allow an adequate time to respond thereto.  Then return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


